Citation Nr: 0709572	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-23 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable rating for Hepatitis C currently 
evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Francis Jackson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty service from February 1976 
to November 1978. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The rating decision granted service 
connection for Hepatitis C and assigned a 0 percent 
disability rating effective October 25, 1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's last VA examination for Hepatitis C was in 
August 2004.  At his December 2005 videoconference hearing 
before the undersigned, the veteran stated that his symptoms 
were worsening.

The veteran is entitled to a new VA examination where there 
is evidence, including his statements, that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  As the veteran reported 
that his symptoms had increased in severity at his December 
2005 hearing, he is entitled to a new VA examination. 

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for an 
examination to determine the severity of 
his service-connected Hepatitis C.  The 
claims folder must be available to, and 
reviewed by, the physician.  The 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  After completion of the above, re- 
adjudicate the claim.  If the claim is 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

